PER CURIAM.
Keith Estes appeals from the judgment entered on his convictions after a jury trial for felony possession of heroin and misdemeanor possession of paraphernalia with intent to use. There was no error in the exclusion of evidence, nor in the prosecutor's closing argument. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).